                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK


 UNITED STATES,

                         Plaintiff,
                                                                    19-CR-0561 (LAP)
           v.                                                      [11-civ-0691 (LAK)]

 STEVEN DONZIGER,

                         Defendant.



 ERRATA REGARDING DOCKET NO. 121 – ERRATA TO DEFENDANT DONZIGER
        LETTER REPLY REGARDING MOTION FOR CONTINUANCE

       Defendant Steven Donziger hereby requests that Dkt. No. 121 be stricken and replaced

with this submission in order to correct a filing error. The letter from Richard H. Friedman to be

filed with Dkt. No. 121, was not included in filing.

       Defendant hereby corrects the error in submission by submitting, as attached, the following

that was to be included with Dkt. No. 119 (Letter Reply to Response to Motion to Continue Trial):

letter from Richard H. Friedman (with Declaration of Richard H. Friedman and Letter of Ashley

Calahan PA-C).

                                                       Respectfully submitted,

                                                       /s/ Richard H. Friedman
                                                       Richard H. Friedman, Pro Hac Vice

                                                       Friedman Rubin PLLP
                                                       1126 Highland Ave.
                                                       Bremerton, WA 98337
                                                       Tel: 360-782-4300
                                                       Fax: 360-782-4358
                                                       rfriedman@friedmanrubin.com

                                                       Counsel for Steven Donziger
